Citation Nr: 0317082	
Decision Date: 07/23/03    Archive Date: 07/31/03	

DOCKET NO.  99-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for dental disability, 
for compensation purposes. 

2.  Entitlement to service connection for refractive error. 

3.  Entitlement to service connection for tendonitis of the 
elbows.  

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for residuals of a 
lumbar puncture. 

6.  Entitlement to service connection for a major depressive 
disorder. 

7.  Entitlement to service connection for infertility and 
sleeplessness due to undiagnosed illness. 

8.  Entitlement to an increased initial rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.   

9.  Entitlement to an increased initial rating for fifth 
finger of the left hand, ankylosis, disfigurement and 
traumatic arthritis, currently evaluated as 10 percent 
disabling.   

10.  Entitlement to an increased initial rating for 
hypertension, currently evaluated as 10 percent disabling. 

11.  Entitlement to an increased initial rating for right 
ankle status post torn Achilles tendon with traumatic 
arthritis, currently evaluated as 10 percent disabling.   

12.  Entitlement to an increased initial compensable rating 
for bilateral inguinal herniorrhaphy.   

13.  Entitlement to an increased initial compensable rating 
for bilateral hearing loss.   

14.  Entitlement to an increased initial compensable rating 
for laceration scar of the left upper eyelid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from November 1976 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issues of service connection for tendonitis of the 
elbows, and infertility and sleeplessness due to undiagnosed 
illness, and increased ratings for pseudofolliculitis barbae 
and scar of the left upper eyelid are the subject of the 
remand portion of this decision.  

An October 2001 RO decision denied service connection for 
umbilical hernia.  The veteran filed a notice of disagreement 
with this action and a statement of the case was issued, but 
a substantive appeal has not been received.  Therefore, this 
issue is not in appellate status.  

The veteran originally perfected an appeal of the issues of 
service connection for post-traumatic stress disorder, 
conjunctivitis, tonsillitis, tinea versicolor, and herpes 
simplex.  An RO decision in August 2001 granted service 
connection for post-traumatic stress disorder, 
conjunctivitis, tonsillitis, and tinea versicolor.  An RO 
decision in October 2001 granted service connection for 
herpes simplex.  Therefore, these issues are no longer in 
appellate status.  

Hypertension was originally rated with atypical chest pain.  
An August 2001 RO decision assigned a separate rating for a 
ischemic heart disease and this action was not appealed.  
Therefore, the issue remaining in appellate status is an 
increased rating for hypertension.  Pseudofolliculitis barbae 
was originally rated together with a keloid lesion of the 
medial aspect of the left knee.  The keloid lesion of the 
medial aspect of the left knee was separately rated in an 
August 2001 RO decision and this decision was not appealed.  
Therefore, the issue remaining in appeal is an increased 
rating for pseudofolliculitis barbae.  

The veteran has perfected an appeal with respect to his claim 
of entitlement to service connection for a dental disorder, 
for VA compensation purposes.  This matter is decided herein 
below.  The United States Court of Appeals for Veterans 
Claims has held, however, that a claim for service connection 
for a dental disorder is also a claim for VA outpatient 
dental treatment under 38 C.F.R. § 17.161.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  The matter of eligibility for 
treatment purposes has not been adjudicated by the RO and is 
thus referred for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have any dental abnormality due to a 
combat wound or other inservice dental trauma.  

2.  The veteran has myopia, presbyopia, and astigmatism.  

3.  The veteran's chronic lumbar sprain may not be 
disassociated from his active service.  

4.  The veteran has no residuals of a lumbar puncture.  

5.  The veteran does not have a major depressive disorder.  

6.  The veteran's left fifth finger is manifested by 
arthritis and an extension deformity at approximately 30 
degrees with ulnar rotation.  

7.  The veteran's hypertension is not shown to be manifested 
by diastolic pressure at 110 or more or systolic pressure of 
200 or more, and is not more favorably rated under the 
criteria before or after January 12, 1998.  

8.  The veteran's service-connected right ankle disability is 
manifested by no more than marked limitation of motion with 
no instability.  

9.  The veteran's status post bilateral inguinal 
herniorrhaphy is well healed and have not recurred.  

10.  The veteran's service-connected bilateral hearing loss 
is manifested by no worse than level I hearing in the right 
ear and level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.381 (2002).  

2.  Refractive error was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 4.9 (2002).  

3.  Chronic lumbar strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.  

4.  Residuals of a lumbar puncture were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  

5.  A major depressive disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  

6.  The criteria for an initial evaluation greater than 10 
percent for fifth finger of the left hand ankylosis, 
disfigurement, and traumatic arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Code 5156 (2002).  

7.  The criteria for an initial evaluation greater than 10 
percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 7101 (prior to January 12, 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.104, Diagnostic Code 7101 (2002).  

8.  The criteria for an initial evaluation of 20 percent, but 
no more, for right ankle status post torn Achilles tendon 
with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, Part 4, Diagnostic Code 5271.  

9.  The criteria for an initial compensable evaluation for 
status post bilateral inguinal herniorrhaphy have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 7338 (2002).  

10.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86 (prior to and from June 10, 1999), 
Part 4, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as a June 2001 letter informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claims, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claims.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded multiple VA examinations and 
service medical records and treatment records have been 
obtained.  The veteran was scheduled for a personal hearing, 
but indicated that he did not desire a personal hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110, 1131, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Dental Disability

The regulations provide that "[t]reatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided [38 C.F.R.] § 17.161 
of this chapter."  38 C.F.R. § 3.381(a) (2002) (emphasis 
added).  The Board also notes that although the veteran 
claims that it was his inservice dental treatment that caused 
his current problems, in a precedent opinion VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In order to 
establish service connection for compensation purposes it 
must be shown that the veteran currently has dental 
disability that is due to combat or other inservice trauma.  
38 C.F.R. § 3.381(a)(b).  It is neither asserted nor shown 
that the veteran has any dental disability that is due to 
combat or other inservice trauma.  Rather, it is asserted 
that the veteran received dental treatment during service.  
Therefore, a preponderance of the evidence is against the 
claim for service connection for dental disability for 
compensation purposes.  

Refractive Error

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2002).  

"[N]early all astigmatism is congenital (where heredity is 
the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272 (1993).  Myopia is "near-
sightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991); Norris v. West, 11 Vet. App. 219, 220 (1998).  
Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of a elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  

The reports of April 1997 VA eye examinations and addendum 
thereto reflect diagnoses including myopia, presbyopia, and 
astigmatism.  It is neither shown nor asserted that the 
veteran's astigmatism is other than congenital.  See Browder.  
The veteran's myopia and presbyopia are refractive error and 
are not a disease or injury within the meaning of applicable 
legislation for disability compensation purposes.  On the 
basis of the record, a preponderance of the evidence is 
against a finding that the veteran's presbyopia, myopia, or 
astigmatism, are diseases or disabilities within the 
applicable meaning of legislation and, therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for refractive error.  

Back Disability

A July 30, 1980, service record reflects that the veteran 
experienced a sprain to his back while lifting.  He was 
discharged from active service on January 31, 1997.  

The report of an April 1997 VA orthopedic examination 
reflects that the veteran reported that he had hurt his lower 
back in 1980 when picking up a heavy object and had noticed 
back pain since then when he would bend over.  The diagnoses 
included chronic lumbar sprain.  

In light of the service record reflecting the back sprain and 
the close proximity of the April 1997 diagnosis of chronic 
lumbar sprain to the veteran's service, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not chronic lumbar sprain existed during the veteran's active 
service.  In resolving all doubt in the veteran's behalf, 
service connection for chronic lumbar sprain is warranted.  

Lumbar Puncture

The veteran underwent a lumbar puncture during active service 
in June 1991.  

The report of a May 2000 VA examination reflects diagnoses 
including status post lumbar puncture without residuals.  

The veteran has indicated his belief that he has some 
residuals to the lumbar puncture but he is not qualified, as 
a layperson, to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

There is no competent medical evidence indicating that the 
veteran has any residuals of the inservice lumbar puncture 
and there is competent medical evidence indicating that he 
does not have such residuals.  Therefore, a preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a lumbar puncture.  

Major Depressive Disorder

Service medical records do not reflect a diagnosis or finding 
of major depressive disorder.  

The report of an April 1997 VA psychiatric evaluation 
reflects a diagnosis that includes major depressive disorder, 
single episode.  The report of an April 2000 VA psychiatric 
examination reflects a diagnosis of post-traumatic stress 
disorder, with symptoms of dysthymia.  

There is no competent medical evidence that the veteran 
currently has major depressive disorder and the competent 
medical evidence indicates that he had a single episode.  
Service connection has been granted for post-traumatic stress 
disorder, and dysthymia has been associated with the post-
traumatic stress disorder.  In the absence of any competent 
medical evidence indicating that the veteran currently has a 
major depressive disorder and competent medical evidence 
indicating that he does not  have major depressive disorder, 
a preponderance of the evidence is against a finding that the 
veteran currently has a major depressive disorder.  

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determine by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since this is an initial rating, the rule from  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The report of a March 1997 VA examination reflects that the 
veteran reported that he had fractured the fifth finger on 
the left hand in 1981.  It had healed deviated in an ulnar 
situation.  The veteran was unable to flex the fifth finger 
back and touch the palm of his hand, and he could not appose 
the tip of the fifth finger with the thumb.  He was able to 
use his hand, but not the fifth finger.  He was able to grasp 
objects.  The diagnoses included status post fracture of the 
proximal fifth metacarpal with poor healing causing the digit 
to be deviated outward toward the ulnar side of the hand, 
causing the fifth left finger to be unable to be used.  

X-rays of the fifth left finger revealed traumatic arthritis.  

The report of a May 2000 VA examination reflects that the 
left fifth finger had an extension deformity at approximately 
30 degrees with ulnar rotation.  The DIP joint was grossly 
enlarged and had a fixed flexion deformity at 24 degrees.  
The diagnoses included traumatic arthritis of the fifth 
finger of the left hand.  

Diagnostic Code 5227 provides that for ankylosis of any 
finger other than the thumb, index, or middle fingers, a 
noncompensable evaluation will be assigned.  A note reflects 
that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  
Diagnostic Code 5156 provides that for amputation of the 
little finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, a 10 percent 
evaluation will be assigned for either the major or minor 
extremity.  The veteran has been granted a 10 percent 
evaluation based on extremely unfavorable ankylosis and a 10 
percent evaluation assigned under Diagnostic Code 5156.  This 
is the maximum schedular evaluation that may be assigned for 
the veteran's fifth finger of the left hand.  The competent 
medical evidence indicates that the left fifth finger does 
not interfere with any other use of the left hand.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for the fifth 
finger of the left hand.  

Hypertension

During the veteran's appeal, the rating criteria for 
evaluating cardiovascular disorders were changed, effective 
January 12, 1998.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, the new rating criteria do not have retroactive 
application prior to January 12, 1998.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's service-connected hypertension under 
the old criteria both prior to and from January 12, 1998, and 
under the new criteria as well from January 12, 1998, and 
concluded that evaluation under either criteria is not more 
favorable to the veteran.  

Prior to January 12, 1998, Diagnostic Code 7101 of the Rating 
Schedule provided that for hypertensive vascular disease a 10 
percent rating will be assigned when diastolic pressure is 
predominantly 100 or more.  A 20 percent rating will be 
assigned when diastolic pressure is predominantly 110 or more 
with definite symptoms.  

From January 12, 1998, Diagnostic Code 7101 of the Rating 
Schedule provides that for hypertensive vascular disease a 10 
percent rating will be assigned where diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more or for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
will be assigned where diastolic pressure is predominantly 
110 or more or systolic pressure is predominantly 200 or 
more.  

The report of a March 1997 VA examination reflects a 
diagnosis of mild diastolic hypertension.  The report of a 
May 2000 VA examination reflects that the veteran's blood 
pressure while sitting was 150/100, while recumbent was 
140/100, and while standing was 140/106.  The diagnoses 
included hypertension.  

There is no competent medical evidence indicating that the 
veteran currently has diastolic pressure in excess of 110 or 
systolic pressure in excess of 200.  All of the competent 
medical evidence indicates that his diastolic pressure is 
lower than 110 and his systolic pressure is lower than 200.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for 
hypertension either prior to or from January 12, 1998.  

Right Ankle

The report of a March 1997 VA examination reflects that the 
veteran reported that he had no pain or stiffness, or 
problems, in his right ankle.  On examination range of motion 
was accomplished to plantar flexion of apparently 30 degrees 
and dorsiflexion of zero degrees.  There was no sign of any 
swelling or other problems with the foot.  The veteran was 
able to walk on his heels and had a normal gait and normal 
stance.  The diagnosis included history of torn right 
Achilles tendon, now repaired, without problems.  

The report of a May 2000 VA examination reflects that right 
ankle range of motion was zero to 4 degrees' dorsiflexion and 
zero to 22 degrees' plantar flexion.  There was no bone or 
joint abnormality in the right ankle.  X-rays of the right 
ankle revealed minor arthritic changes.  The diagnoses 
included traumatic arthritis, torn ligament, right ankle.  
The examiner commented that the right ankle was with 
functional deficit secondary to pain and decreased range of 
motion.  Instability was not demonstrated.  

The veteran's service-connected right ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271 
of the Rating Schedule.  38 C.F.R. Part 4.  Diagnostic Code 
5271 provides that for moderate limitation of motion of an 
ankle a 10 percent evaluation will be assigned.  For marked 
limitation of motion of an ankle a 20 percent evaluation will 
be assigned.  Normal range of ankle motion is zero to 
20 degrees' dorsiflexion and 0 to 45 degrees' plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2002).  

The veteran's range of motion has been demonstrated to be 
within a range of zero to 4 degrees' dorsiflexion and 20 to 
22 degrees' plantar flexion.  The Board concludes that the 
evidence is in equipoise with respect to whether or not 
almost complete loss of dorsiflexion and loss of more than 
one-half of plantar flexion more nearly approximates the 
criteria for a finding of marked limitation of motion.  In 
resolving all doubt in the veteran's behalf, a 20 percent 
evaluation is warranted for the veteran's right ankle 
disability under Diagnostic Code 5271 on the basis of marked 
limitation of motion.  

Bilateral Inguinal Herniorrhaphy

The report of a May 2000 VA examination reflects that the 
veteran reported that he believe his hernias were recurring.  
He did not have any symptoms with the scarring.  On 
examination there were no inguinal hernias present and the 
surgical scars were well healed, nonadhered, and nontender.  
The diagnosis was status post bilateral inguinal hernia 
repair without recurrence.  

The veteran's status post bilateral inguinal herniorrhaphy 
have been evaluated under Diagnostic Code 7338 of the Rating 
Schedule.  38 C.F.R. Part 4.  Diagnostic Code 7338 provides 
that a noncompensable evaluation will be assigned for small, 
reducible, or without true hernia protrusion.  A 
noncompensable evaluation will be assigned where there has 
not been an operation, but the hernia is remedial.  A 
10 percent evaluation will be assigned for postoperative 
recurrent, readily reducible and well supported by a trust or 
belt.  10 percent will be added for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  

During active service the veteran underwent bilateral 
herniorrhaphy.  There is no competent medical evidence 
indicating that either of his hernias has recurred.  There is 
competent medical evidence indicating that they have not 
recurred.  Therefore, a preponderance of the evidence is 
against a finding that a compensable evaluation is warranted 
for the veteran's status post bilateral inguinal 
herniorrhaphy.  Further, all of the competent evidence 
indicates that the scars are well healed and not tender or 
painful on objective demonstration.  Therefore, a 
preponderance of the evidence is against the assignment of 
separate evaluations for the scars under 38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804, 7805 (2002).  

Hearing Loss

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  
Therefore, in this case, the Board has evaluated the 
veteran's hearing loss under the old criteria both prior to 
and from June 10, 1999, and under the new criteria as well 
from June 10, 1999.  See Karnas; DeSousa; 38 
U.S.C.A. § 5110(g).  In doing so the Board has concluded that 
the veteran's hearing loss is not evaluated more favorably 
under the criteria in effect prior to or from June 10, 1999, 
as changes to the regulations are inapplicable to the veteran 
since he does not have 55 decibels or more of loss at the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, nor does he 
have a pure tone threshold that is 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz.  See 
38 C.F.R. § 4.86.  

Under the relevant schedular criteria for the evaluation of 
hearing loss, both prior to and from June 10, 1999, the 
Board's determination of the degree of hearing impairment 
resulting from service-connected defective hearing is based 
on the results of controlled speech discrimination test 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies at 1,000, 2,000, 
3,000, and 4,000 Hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I for 
essentially normal hearing to level XI for profound deafness.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.  

The report of an April 1997 VA audiology examination reflects 
that the pure tone thresholds, at the designated frequencies, 
were 20, 15, 15, and 20 on the right, and 20, 20, 20, and 20 
on the left.  The average pure tone threshold on the right 
was 17 and on the left was 20.  Speech discrimination was 100 
percent, bilaterally.  

The above examination report reflects that the scores 
correspond with level I hearing, bilaterally.  There is no 
competent medical evidence indicating that the veteran 
experienced any greater hearing loss throughout his appeal.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran has greater hearing loss than that 
indicated on the 1997 examination.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation at any time during the veteran's appeal for 
bilateral hearing loss.  38 C.F.R. Part 4, Diagnostic 
Code 6100.  


ORDER

Service connection for dental disability, for compensation 
purposes, is denied.  

Service connection for refractive error is denied.  

Service connection for chronic lumbar sprain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.    

Service connection for residuals of a lumbar puncture is 
denied.

Service connection for major depressive disorder is denied.  

An increased initial rating for fifth finger of the left hand 
ankylosis, disfigurement and traumatic arthritis is denied.  

An increased initial rating for hypertension is denied.  

An increased initial rating for right ankle status post torn 
Achilles tendon with traumatic arthritis of 20 percent is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An increased initial rating for inguinal herniorrhaphy is 
denied.  

An increased initial rating for bilateral hearing loss is 
denied.  


REMAND

The Board has determined that additional development and due 
process is required with respect to the issues remaining on 
appeal.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any tendonitis 
of the veteran's elbows.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner should 
indicate whether the veteran has 
bilateral tendonitis of the elbows and, 
if so, whether it is at least as likely 
as not that his tendonitis of the elbows 
is related to his active service.  If it 
cannot be determined that tendonitis of 
the elbows is related to active service 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

3.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any infertility and 
sleeplessness.  The claims file must be 
made available to the examiner and the 
examination report should reflect that 
the file was reviewed.  The examiner is 
requested to offer an opinion as to 
whether the veteran currently has 
infertility or sleeplessness, and, if so, 
whether it is at least as likely as not 
that infertility and sleeplessness are 
due to an undiagnosed illness or 
otherwise related to active service.  If 
infertility and sleeplessness are not the 
result of chronic disability that can be 
medically linked or attributed to a 
chronic undiagnosed illness, or otherwise 
related to the veteran's military 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

4.  The RO should provide the veteran 
with the changed rating criteria, 
effective August 30, 2002, applicable to 
his service-connected pseudofolliculitis 
barbae and left eye scar.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  

5.  Then, the RO should readjudicate the 
remaining claims.  If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate time to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL	
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



